DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-20 are pending.


Allowable Subject Matter
Claims 1-20 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Hagi et al., US Patent Pub. US 20190149565 A1 discloses input data associated with spatial-temporal multi-dimensional arrays that include characteristic data representative of the system, such as IP addresses, geographical locations, etc. are input to a Hierarchical Temporal Memory (HTM) network that makes prediction data from the input datasets and system behavior data, where the HTM network comprises multiple regions having active and inactive nodes that outputs predictions for system dimensions based on the active nodes for the respective regions of the HTM network. Zhao et al., US Patent Pub. US 20210165375 A1 discloses a model predictive control (MPC) combined with a neural network model uses system observation data as input to determine the reward function of model predictive control. Wojsznis et al., US Patent Pub. US 20070244575 A1 discloses generating process 
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
Claim 1: A computer implemented method comprising:
duplicating an input dataset being input to a model predictive control (MPC) module for input, along with a control signal generated by the MPC for a system, to a first Hierarchical Temporal Memory (HTM) network that simulates the system, the input dataset being associated with a system, the input dataset including first system input data that is input to the system, the input dataset including data associated with a plurality of dimensions of the system, and the input dataset including a characteristic dataset representative of a characteristic of the system;
generating system behavior data representative of a system behavior curve using the MPC module for the characteristic datasets;
generating first HTM prediction data from the input dataset and the system behavior data using the first HTM network comprising a plurality of regions each having a plurality of active and inactive nodes, the first HTM prediction data comprising predictions for respective dimensions of the system based on the active nodes for respective regions of the first HTM network;
generating second HTM prediction data from the first HTM prediction data and system output data using a second HTM network comprising a plurality of regions each having a plurality of active and inactive nodes, the second HTM prediction data comprising a distinction between the first HTM prediction and the system output data based on the active nodes for respective regions of the second HTM network;
determining that the distinction of the second HTM prediction data indicates an anomaly; and
adjusting second system input data that is input to the system based on the anomaly.

	Independent Claim 8:
	Claim 8: A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by controller circuitry to cause the controller circuitry to perform operations comprising:
duplicating an input dataset being input to a model predictive control (MPC) module for input, along with a control signal generated by the MPC for a system, to a first Hierarchical Temporal Memory (HTM) network that simulates the system, the input dataset being associated with a system, the input dataset including first system input data that is input to the system, the input dataset including data associated with a plurality of dimensions of the system, and the input dataset including a characteristic dataset representative of a characteristic of the system;
generating system behavior data representative of a system behavior curve using the MPC module for the characteristic datasets;
generating first HTM prediction data from the input dataset and the system behavior data using the first HTM network comprising a plurality of regions each having a plurality of active and inactive nodes, the first HTM prediction data comprising predictions for respective dimensions of the system based on the active nodes for respective regions of the first HTM network;
generating second HTM prediction data from the first HTM prediction data and system output data using a second HTM network comprising a plurality of regions each having a plurality of active and inactive nodes, the second HTM prediction data comprising a distinction between the first HTM prediction and the system output data based on the active nodes for respective regions of the second HTM network;
determining that the distinction of the second HTM prediction data indicates an anomaly; and
adjusting second system input data that is input to the system based on the anomaly.

	Independent Claim 17:
	Claim 17: A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations comprising:
duplicating an input dataset being input to a model predictive control (MPC) module for input, along with a control signal generated by the MPC for a system, to a first Hierarchical Temporal Memory (HTM) network that simulates the system, the input dataset being associated with a system, the input dataset including first system input data that is input to the system, the input dataset including data associated with a plurality of dimensions of the system, and the input dataset including a characteristic dataset representative of a characteristic of the system;
generating system behavior data representative of a system behavior curve using the MPC module for the characteristic datasets;
generating first HTM prediction data from the input dataset and the system behavior data using the first HTM network comprising a plurality of regions each having a plurality of active and inactive nodes, the first HTM prediction data comprising predictions for respective dimensions of the system based on the active nodes for respective regions of the first HTM network;
generating second HTM prediction data from the first HTM prediction data and system output data using a second HTM network comprising a plurality of regions each having a plurality of active and inactive nodes, the second HTM prediction data comprising a distinction between the first HTM prediction and the system output data based on the active nodes for respective regions of the second HTM network;
determining that the distinction of the second HTM prediction data indicates an anomaly; and
adjusting second system input data that is input to the system based on the anomaly.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119